UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1512


ROBERT CARROL DAVIDSON,

                Plaintiff - Appellant,

          v.

JESSE FRANCIS AMOS; LAQUITA R. AMOS; CLYDE H. PERDUE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:15-cv-00013-JLK)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Carrol Davidson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Carrol Davidson seeks to appeal the district court’s

order denying his application to proceed in forma pauperis.                          We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       Parties     are       accorded   30       days   after    the   entry    of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on

April 10, 2015.          The notice of appeal was filed on May 12, 2015,

one   day    after      the    appeal   period      expired. ∗     Because     Davidson

failed      to   file    a    timely    notice     of   appeal    or   to   obtain   an

extension or reopening of the appeal period, we deny his motions

for leave to proceed in forma pauperis and dismiss the appeal.

We    dispense    with        oral   argument     because   the    facts    and   legal




       ∗
       The 30th day fell on Sunday, May 10, 2015.  Davidson
therefore had until Monday, May 11, 2015, to timely file a
notice of appeal. See Fed. R. App. P. 26(a)(1).



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3